Exhibit 10.2 SECOND amendment to credit AGREEMENT AND WAIVER This Second Amendment to Credit Agreement and Waiver dated as of January 12, 2017 (this “ Amendment ”), is made by and between American AgCredit, FLCA (“ Lender ”) and Royal Hawaiian Orchards, L.P., a Delaware limited partnership (“ Borrower ”), with reference to the following: RECITALS A.Lender and Borrower are parties to that certain Credit Agreement dated as of June15, 2015, as amended by a First Amendment to Credit Agreement and Waiver dated as of March11, 2016 (as it may be further amended, restated, modified or supplemented from time to time, the “ Credit Agreement ”). B.Borrower has requested that Lender agree to amend the terms of the Credit Agreement and to waive the occurrence of one or more Events of Default, and Lender is willing to do so on the terms and conditions set forth in this Amendment. In consideration of the foregoing, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties agree as follows: ARTICLE V ACKNOWLEDGMENTS, AGREEMENTS, and waiver Section 5.1 Affirmation of Recitals; Defined Terms . Borrower acknowledges and confirms that each of the recitals set forth above is true and correct. Capitalized terms used in this Amendment without being defined shall have the meaning given to those terms in the Credit Agreement (including any new or modified terms arising out of this Amendment). Section 5.2 Outstanding Indebtedness . Borrower acknowledges and confirms that all amounts owed by Borrower to Lender under the Loan Documents are duly and validly owing and that such amounts are not subject to any defense, counterclaim, recoupment or offset of any kind. Section 5.3 Amendment Fee . Lender has determined not to charge Borrower a fee in connection with this Amendment. Lender reserves the right to charge a fee in connection with any future amendment, waiver, consent, or other accommodation provided to Borrower. Section 5.4 Existing Events of Default . Borrower acknowledges that Borrower has failed to comply with the provisions of the Credit Agreement as set forth under the heading “Existing Events of Default” on Exhibit A hereto (collectively, the “ Existing Events of Default ”). [2nd Amendment – Royal Hawaiian] 1 Section 5.5 Continuing Defaults . With respect to each Existing Event of Default, Borrower acknowledges that (a) such Existing Event of Default is continuing and has not been waived by virtue of any previous actions (or failure to act) by Lender through any course of conduct or course of dealing or otherwise and (b) as a result of the existence of each such Existing Event of Default, Lender has the right to, among other things, (i) declare the Obligations to be immediately due and payable, and (ii) exercise any and all other rights and remedies available to Lender under the Credit Agreement and the Loan Documents. Section 5.6 Waiver of Existing Events of Default . Lender hereby agrees to waive each of the Existing Events of Default. This is a one-time waiver only. Should any Events of Default exist in the future that are similar in kind or character to the Existing Events of Default, such Events of Default are not waived by Lender and Lender reserves all of its rights and remedies with respect to such future Events of Default. Section 5.7 Waiver Only Extends to Existing Events of Default . Lender has not waived and is not waiving any Defaults or Events of Default other than the Existing Events of Default, regardless of whether Lender is aware of the existence or occurrence of such other Defaults or Events of Default. ARTICLE VI AMENDMENTS TO CREDIT AGREEMENT Section 6.1 Amendment of Section 8.15(a) . Section 8.15(a) is hereby amended to read as follows: (a) Total Indebtedness to Consolidated EBITDA Ratio . As of the last day of each calendar quarter commencing with the calendar quarter ending September30, 2017, Borrower shall not permit the Total Indebtedness to Consolidated EBITDA Ratio to exceed 4.0 to 1.0. ARTICLE VII CONDITIONS TO EFFECTIVENESS Section 7.1 Conditions Precedent . The effectiveness of this Amendment is subject to the satisfaction of the following conditions: (a)receipt by Lender of a duly executed counterpart of this Amendment from Borrower and countersignature by Lender; (b)satisfaction of all conditions precedent set forth in any closing checklist delivered by Lender to Borrower; and (c)if required by Lender, Borrower shall have paid all reasonable and documented out-of-pocket costs and expenses of Lender in connection with this Amendment, the Loan Documents and the transactions contemplated hereby including an estimate of such costs anticipated in connection with closing (it being understood that if Lender elects not to require payment prior to closing, Borrower shall promptly pay such amounts upon being billed therefor by Lender). [2nd Amendment – Royal Hawaiian] 2 ARTICLE VIII
